UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Small reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYes xNo As of May 1, 2013, the number of Class A common shares of beneficial interest outstanding was 202,554,624 and there were no Class B common shares outstanding. Hersha Hospitality Trust Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2013 [Unaudited] and December 31, 2012 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 [Unaudited] 4 Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 [Unaudited] 6 Consolidated Statements of Equity for the Three Months Ended March 31, 2013 and 2012 [Unaudited] 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 [Unaudited] 8 Notes to the Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4. Controls and Procedures. 45 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 46 Item 1A. Risk Factors. 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 46 Item 3. Defaults Upon Senior Securities. 46 Item 4. Mine Safety Disclosures. 46 Item 5. Other Information. 46 Item 6. Exhibits. 46 SIGNATURES 47 2 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2013 [UNAUDITED] AND DECEMBER 31, 2012 [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] March 31, 2013 December 31, 2012 Assets: Investment in Hotel Properties, net of Accumulated Depreciation, (including consolidation of variable interest entity assets of $86,673 and $86,657) $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $44 and $365 Deferred Financing Costs, net of Accumulated Amortization of $5,367 and $4,841 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $2,783 and $2,413 Deposits on Hotel Acquisitions Other Assets Total Assets $ $ Liabilities and Equity: Line of Credit $
